Exhibit 10.1

CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT


This Confidentiality and Nonsolicitation Agreement (the “Agreement”) is made
between OneBeacon Services, LLC, and <First Name> <Last Name> (the "Employee")
(collectively, the “Parties”).
In consideration of Employee’s employment by OneBeacon Services, LLC, or by one
of its affiliates (collectively “OneBeacon”) in a capacity of high trust and
confidence in which Employee may develop or receive highly sensitive, restricted
and proprietary information involving Confidential Information (as defined
below), and in which Employee may seek out and develop customer Goodwill (as
defined below) using the resources provided by OneBeacon as well as OneBeacon’s
reputation, and of Employee’s eligibility to participate in OneBeacon Insurance
Group, Ltd.’s Long Term Incentive Plan, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Employee hereby agrees as follows:
1.Employment At Will. The Employee agrees that he/she is an “at will” employee
of OneBeacon and that he/she may terminate his/her employment at any time. The
Employee further agrees that OneBeacon may similarly terminate the Employee’s
employment at any time. This agreement does not create a contract for employment
for any specified duration, either expressly or by implication.
2.Non-disclosure of Confidential Information. Employee acknowledges that, in
order for him/her to perform his/her duties properly, Employee will have access
to and OneBeacon must necessarily entrust him/her with certain proprietary and
confidential business information (the "Confidential Information"). The Employee
agrees that, during the term of his/her employment with OneBeacon and at all
times thereafter, regardless of the reason for termination of employment, he/she
will not disclose any OneBeacon Confidential Information or use it in any way,
except with the prior written authorization by or on behalf of OneBeacon,
whether or not such Confidential Information is produced by the Employee's own
efforts.
a.For purposes of this Agreement, “Confidential Information” means all original
and copies of all material, data, documents, and information in any format
(including without limitation all hardcopy, softcopy, electronic, web, and
computer-based information, documents, data files, records, videos, pictures,
and recordings) which constitutes confidential and/or trade secret information
as further defined in this Agreement and/or Minnesota law. Examples of
Confidential Information include, but are not limited to:
•
OneBeacon’s proprietary information, including without limitation all business
methods, databases, software, including the source code, object code and
operational and functional features and limitations of the software, and other
computer technology;

•
OneBeacon's business development plans and activities, including without
limitation the identity and characteristics of OneBeacon’s current and
prospective customers, distributors, vendors, suppliers, or any other type of
business relationship;

•
information concerning pending and prospective mergers, acquisitions, or other
types of transactions;

•
the prices, terms and conditions of OneBeacon's contracts or agreements with its
current and prospective customers, distributors, vendors, suppliers, or any
other type of business relationship;





--------------------------------------------------------------------------------



•
OneBeacon's cost and pricing policies and data, including without limitation the
costs of OneBeacon’s business and all results of its business operations;

•
OneBeacon's business and marketing plans, manuals and strategies;

•
OneBeacon’s financial information, including but not limited to results from
operations, results relating to various programs, profit/loss and revenue
figures, transaction data and account information;

•
OneBeacon facility and data security-related information, including without
limitation door access codes, computer access codes, security system PINs,
computer system user identification information, passwords and remote access
codes;

•
OneBeacon personnel information, including but not limited to, performance
reviews, compensation information, personal information, ranking, skills and
competencies;

•
information acquired by or on behalf of OneBeacon about OneBeacon’s current and
prospective customers, distributors, vendors, suppliers, producers, or any other
type of business relationship;

•
intellectual property of OneBeacon;

provided, however, that Confidential Information does not include material,
data, documents, and/or other information that OneBeacon has voluntarily placed
in the public domain; that has been lawfully and independently developed and
publicly disclosed to third parties; that constitutes general knowledge and
skills gained by Employee during the period of his or her employment with
OneBeacon; or that otherwise enters the public domain through lawful means.
b.Employee further acknowledges that the development or acquisition of such
Confidential Information is the result of great effort and expense by OneBeacon,
that the Confidential Information is critical to the survival and success of
OneBeacon, and that the unauthorized disclosure or use of the Confidential
Information would cause OneBeacon irreparable harm.
c. For the avoidance of doubt, no provision in this Agreement prohibits or
restricts Employee, or Employee’s attorney acting on behalf of Employee, from
initiating communications directly with, responding to any inquiry from, or
providing testimony before, the United States Securities and Exchange
Commission, any other federal or state authority, or self-regulatory
organization, if such communication is required by or protected under applicable
law or regulation, including the Dodd-Frank Wall Street Reform and Consumer
Protection Act or the Sarbanes-Oxley Act.








--------------------------------------------------------------------------------



3.Prohibited Post-employment Solicitation:
(a) In order to protect OneBeacon’s Goodwill (as defined below), Confidential
Information, and OneBeacon’s other legitimate business interests, Employee
agrees that he/she shall not, directly or indirectly, for a period of twelve
(12) months from the termination of Employee’s employment for any reason:
•
initiate, receive, or otherwise engage in contact, directly or indirectly, with
any individual or entity that is (1) a current insured of OneBeacon (and where
applicable, limited to a specific layer) that the Employee directly serviced or
otherwise had contact with on behalf of OneBeacon; or (2) a prospective customer
or account identified by OneBeacon and actively being pursued by OneBeacon that
the Employee serviced or otherwise had contact with on behalf of OneBeacon
(again where applicable, limited to a specific layer); or (3) a current insured
or prospective customer or account actively being pursued by OneBeacon about
which the Employee acquired Confidential Information as a result of his/her
employment with OneBeacon (collectively “Protected Customer”), for the purpose
of soliciting business from such individual or entity and/or to divert that
individual’s or entity’s business away from OneBeacon.

•
divert or attempt to divert a Protected Customer from OneBeacon by soliciting
any producer or supplier, or prospective producer or supplier of OneBeacon from
doing business with OneBeacon or otherwise to change its relationship with
OneBeacon; or



•
solicit or induce, or attempt to solicit or induce, any employee, consultant, or
independent contractor of OneBeacon to leave OneBeacon for any reason
whatsoever, or hire or solicit the services of any employee of OneBeacon.



(b) Prohibited solicitation under this Agreement includes:


•
solicitations via personal devices, such as cell phones and computers;



•
solicitations via any social media, including, but not limited to, LinkedIn,
Facebook, and Twitter.



(c) The twelve (12) month restrictive period shall be tolled for the period of
time that Employee had already been engaging in the prohibited conduct described
herein after termination of employment. The Parties intend that OneBeacon shall
be entitled to a full twelve (12) month period of post-employment conduct that
does not breach this Agreement.
(d) “Goodwill” means the result of OneBeacon’s efforts, the efforts of OneBeacon
and a supplier, customer, producer, or any other type of business relationship,
and/or the Employee’s efforts on behalf of OneBeacon and/or a current or
prospective customer, distributor, vendor, supplier, producer, or any other type
of business relationship, to develop and enhance OneBeacon’s reputation in the
industry, its business relationships, and other related business contacts.
Because of the competitive nature of OneBeacon's business and OneBeacon's repeat
transactions with many customers, distributors, vendors, suppliers, etc., the
parties agree that OneBeacon’s Goodwill is critical to ensuring OneBeacon's
survival




--------------------------------------------------------------------------------



and success and such Goodwill constitutes a valuable asset belonging to
OneBeacon, regardless of whether such asset was produced by the Employee's own
efforts or the efforts of other employees of OneBeacon.
4.Specific Performance. Employee acknowledges that a breach of this Agreement
will cause irreparable injury to OneBeacon, that OneBeacon's remedies at law
will be inadequate in case of any such breach or threatened breach, and that
OneBeacon will be entitled to preliminary injunctive relief and other injunctive
relief in case of any such breach or threatened breach.
5.Waivers. The waiver by OneBeacon or the Employee of any action, right or
condition in this Agreement, or of any breach of a provision of this Agreement,
shall not constitute a waiver of any other occurrences of the same event.
6.Survival, Binding Effect. This Agreement shall survive the termination of the
Employee’s employment with OneBeacon regardless of the manner of such
termination and shall be binding upon the Employee.
7.Assignability by OneBeacon. This Agreement is assignable by OneBeacon and
inures to the benefit of OneBeacon, its subsidiaries, affiliated corporations,
successors and assignees. This Agreement, being personal, is not assignable by
the Employee.
8.Severability. The covenants of this Agreement are intended to be separable,
and the expressions used therein are intended to refer to divisible entities.
Accordingly, the invalidity of all or any part of any section of this Agreement
shall not render invalid the remainder of this Agreement or of such section. If,
in any judicial proceeding, any provision of this Agreement is found to be so
broad as to be unenforceable, it is hereby agreed that such provision shall be
interpreted to be only so broad as to be enforceable.
9.Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Minnesota governing a contract made and
wholly performed within the State of Minnesota.
10.Consent To Jurisdiction. Employee hereby consents and submits to the
exclusive jurisdiction of the state and federal courts of Minnesota for any
dispute concerning or arising out of this Agreement.
11.Covenant Not To Sue Outside of Minnesota. Employee hereby agrees that he/she
will neither commence or prosecute, nor assist in any way another person or
entity to commence or prosecute, any legal action or other proceeding (including
but not limited to a declaratory judgment action) against OneBeacon concerning a
dispute arising from or relating to this Agreement in any forum or jurisdiction
other than the state and federal courts in the State of Minnesota. Employee
further agrees that, in the event he/she disregards this clause, OneBeacon shall
be entitled to recover its reasonable attorneys’ fees and other costs incurred
in staying, transferring, dismissing or otherwise defending such out-of-state
action or proceeding, regardless of whether such fees and costs are incurred in
the forum where Employee commenced the action or in a Minnesota forum, and
without regard to whether OneBeacon prevails in its efforts to enforce this
covenant.
12.Entire Agreement, Amendments. This Agreement constitutes the entire
understanding of the parties with respect to its subject matter, supersedes any
prior communication or understanding with respect thereto, and no modification
or waiver of any provision hereof shall be valid unless made in writing and
signed by all of the parties hereto.




--------------------------------------------------------------------------------



13.Return of OneBeacon Property and Confidential Information Upon Termination of
Employment. The Employee agrees, upon termination of his/her employment for any
reason, to deliver the following to OneBeacon promptly and without waiting for a
request from OneBeacon: all files, books, documents, computer disks or tapes,
computers, phones, PDAs, keys, security passes, credit cards, and any other
property prepared by or on behalf of OneBeacon or otherwise provided or paid for
by OneBeacon; all Confidential Information in Employee’s possession, and any
copies thereof. The Employee further agrees to refrain from making, retaining or
distributing copies of any such property or Confidential Information. To the
extent that Employee has any data belonging to OneBeacon on any storage media
owned or otherwise used by Employee (for example, a personal computer's hard
disk drive, portable data storage device, etc.), Employee agrees that
immediately upon termination he/she will provide OneBeacon with a copy of the
data and then permanently purge such computer (or other storage media) of the
data. Employee agrees to cooperate with OneBeacon if OneBeacon requests written
or other positive confirmation of the removal or return of such data from any
personal storage media.
14.In-House Counsel. Restrictions herein are enforceable only as permitted under
(1) ABA Model Rule 5.6 and/or any applicable state counterpart, (2) Information
Opinion Number 02-05 of the Connecticut Bar Association Committee on
Professional Ethics, (3) Opinion Number 708 of the New Jersey Supreme Court
Advisory Committee on Professional Ethics, and (4) any other applicable ruling
or opinion on the scope of Rule 5.6 as expressed by a Court or other
organization charged with the interpretation of Rules of Professional Conduct.


15.This Agreement may be executed in multiple counterparts, each of which shall
be treated as an original.


IN WITNESS WHEREOF, the parties have duly executed this Confidentiality and
Nonsolicitation Agreement under seal effective as of the ____________ day of
__________________ 20____.




EMPLOYEE                OneBeacon Services, LLC,
                
                            
By: _____________________
By:     _________________________

<First Name> <Last Name>        Name: Mike Miller
Title: President


                                            
_______________________
Street address


_______________________
City and state




